Name: Commission Regulation (EC) No 2540/2001 of 21 December 2001 derogating from Regulation (EC) No 1148/2001 as regards conformity checks at the stage of import applicable to fresh fruit and vegetables
 Type: Regulation
 Subject Matter: marketing;  plant product;  technology and technical regulations;  health
 Date Published: nan

 Avis juridique important|32001R2540Commission Regulation (EC) No 2540/2001 of 21 December 2001 derogating from Regulation (EC) No 1148/2001 as regards conformity checks at the stage of import applicable to fresh fruit and vegetables Official Journal L 341 , 22/12/2001 P. 0079 - 0079Commission Regulation (EC) No 2540/2001of 21 December 2001derogating from Regulation (EC) No 1148/2001 as regards conformity checks at the stage of import applicable to fresh fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 911/2001(2), and in particular Article 10 thereof,Whereas:(1) Articles 6 and 7 of Commission Regulation (EC) No 1148/2001 of 12 June 2001 on checks on conformity to the marketing standards applicable to fresh fruit and vegetables(3), as amended by Regulation (EC) No 2379/2001(4), lay down provisions applicable at the point of import, in particular the possibility for the Commission to approve checking operations performed in third countries at the point of export, and general provisions on imports that have not been checked in third countries at the point of export.(2) Since for the moment the Commission has approved checking operations in only one third country, the scope of Article 6(4) of that Regulation should be extended temporarily to cover all lots, irrespective of weight, with a low risk of non-conformity. Since a number of requests from other third countries are under examination at present and may be approved during the first half of 2002, that extension should be limited to 30 June 2002.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Until 30 June 2002, the competent inspection bodies at the point of import may apply Article 6(4) of Regulation (EC) No 1148/2001 to any lot for which they consider the risk of non-conformity to be low.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 129, 11.5.2001, p. 3.(3) OJ L 156, 13.6.2001, p. 9.(4) OJ L 321, 6.12.2001, p. 15.